Citation Nr: 0319221	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  95-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive disease.

2.  Entitlement to an initial compensable evaluation for 
penile venereal warts.  



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel





INTRODUCTION

The appellant had active service from November 1968 to June 
1970.  He had duty for training (DUTRA) as a National Guard 
member between June 1970 and March 1996 (which included 
inactive duty training (INACDUTRA) and active duty for 
training (ACDUTRA)).  ACDUTRA periods were as follows:  July 
9-23, 1977; June 3-17, 1978; June 2-16, 1979; May 24-June 7, 
1980; May 9-23, 1981; August 15-29, 1982; May 21-June 4, 
1983; April 14-28, 1984; December 15-16, 1984; December 27, 
1984-January 12, 1985; April 13-14, 1985; May 4-19, 1985; 
July 5-6, 1985; July 26-August 14, 1985; August 3-September 
7, 1985; December 7-8, 1985; May 4-18, 1986; May 29-June 14, 
1987; July 9-23, 1988; June 10-24, 1989; June 8-23, 1990; 
March 23-30, 1991; June 8-22, 1991; May 23-June 6, 1992; July 
16-31, 1993; and August 1, 1993.  

Historically, by a February 1972 rating decision, service 
connection was denied for hypertensive disease.  After 
appellant was provided timely notification of that rating 
decision, he did not file a timely Notice of Disagreement 
therewith.  That February 1972 rating decision represents the 
last final decision with regards to the service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Jackson, Mississippi, Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen the hypertensive disease service 
connection claim.  A June 12, 1997 Board decision denied 
reopening of said claim.  Subsequently, appellant appealed 
that June 12, 1997 Board decision to the United States Court 
of Appeals for Veterans Claims (now known as the United 
States Court of Appeals for Veterans Claims (Court)).  During 
the pendency of that appeal, the United States Court of 
Appeals for the Federal Circuit in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) invalidated the new and material 
evidence test set forth in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  By a subsequent Order, the Court vacated 
said Board decision and remanded the case in view of Hodge.  
In June 1999, the Board remanded the case to the RO for 
readjudication.

A January 28, 2000 Board decision again denied reopening of 
said claim.  Subsequently, appellant appealed that January 
28, 2000 Board decision to the Court.  During the pendency of 
that appeal, the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et. seq. (West 2002)) became law.  By a 
subsequent Order, the Court vacated said Board decision and 
remanded the case for readjudication pursuant to the Veterans 
Claims Assistance Act of 2000.  In January 2002, the Board 
remanded the case to the RO for readjudication.

Appellant subsequently appealed a 2002 rating decision, which 
granted service connection and assigned a noncompensable 
evaluation for penile venereal warts.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court explained that there was a 
legal distinction between a claim for an "original" rating 
and an "increased" rating claim.  In light of the 
aforestated legal distinction in Fenderson, the Board has 
reframed the penile venereal warts disability rating 
appellate issue as that delineated on the title page of this 
decision.  In May 2003, appellant withdrew in writing a 
previous request for a Board hearing.  

The Board will render a decision herein on the hypertensive 
disease service connection claim.  The penile venereal warts 
disability rating claim will be dealt with in the REMAND 
section below.  


FINDINGS OF FACT

1.  A February 1972 rating decision denied service connection 
for hypertensive disease.  After appellant was provided 
timely notification of that rating decision the following 
month, he did not file a timely Notice of Disagreement 
therewith.  

2.  Additional evidence submitted subsequent to said 
unappealed February 1972 rating decision, which denied 
service connection for hypertensive disease, when viewed in 
the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the unappealed February 1972 
rating decision, which denied service connection for 
hypertensive disease, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2002) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It should also 
be clarified that although the new 38 C.F.R. § 3.156(a) 
redefines the definition of "new and material evidence", 
inasmuch as this redefinition is applicable only for claims 
filed on or after August 29, 2001, it is not for application 
in the current appeal.

It is reiterated that in the instant case, the Court vacated 
the Board's June 12, 1997 decision (which had denied 
reopening of the hypertensive disease service connection 
claim) and remanded the case in view of Hodge, and 
subsequently vacated the Board's January 28, 2000 decision 
(which had again denied reopening of the hypertensive disease 
service connection claim) and remanded the case for 
readjudication pursuant to the Veterans Claims Assistance Act 
of 2000.  In response to the Court Orders, the Board in June 
1999 and January 2002 remanded the case to the RO for 
additional evidentiary development and consideration of Hodge 
and the Veterans Claims Assistance Act of 2000.  
Parenthetically, recent decisions rendered by the United 
States Court of Appeals for the Federal Circuit have held 
that Section 3 of the Veterans Claims Assistance Act of 2000, 
dealing with notice and duty to assist requirements, does not 
apply retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002). Even 
assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed.  

The evidentiary record includes available service medical 
records and post-service clinical records relied upon by the 
RO in its February 1972 rating decision which denied the 
service connection claim at issue.  In response to the RO's 
June 1995 Request for Information form that requested 
appellant's National Guard medical records and verification 
of any DUTRA, certain National Guard medical and personnel 
records were received later that month.  See, in particular, 
May 1995 National Guard retirement points record.  A June 
1995 accompanying letter from appellant's National Guard unit 
stated that his medical records had been lost during a 1987 
overseas deployment.  Additionally, the National Guard 
personnel records did not include the dates of any ACDUTRA 
and INACDUTRA.  Pursuant to the Board's remands, the RO 
sought appellant's Social Security Administration (SSA) 
records, any additional service/National Guard medical 
records and personnel records, and verification of any DUTRA.  
Numerous SSA records and certain National Guard medical and 
personnel records were obtained and verification of any DUTRA 
was accomplished.  See, in particular, National Guard 
retirement credits record and a May 2002 National Guard 
retirement points supplemental report.  Appellant also 
submitted additional medical evidence and a number of written 
statements containing his contentions.  He did not respond to 
the RO's February 2002 written request for assistance to 
obtain any relevant employment medical records.  

The Board finds that appellant and his former representative 
were knowledgeable regarding the necessity of competent 
evidence showing that said hypertensive disease was related 
to service or DUTRA, and the necessity to submit new and 
material evidence to reopen that service connection claim.  
See, in particular, the Statement of the Case and subsequent 
Supplemental Statements of the Case, which set out the 
applicable evidence, the applicable legal theories, laws, and 
regulations governing service connection, the provisions of 
38 C.F.R. § 3.156(a) pertaining to the need for "new and 
material" evidence to reopen said claim at issue, and the 
reasons for denial of said claim.  Furthermore, the Board's 
June 12, 1997 and January 28, 2000 decisions (vacated by 
Court Orders) and the Board's June 1999 and January 2002 
remands provided appellant actual notice of the relevant 
evidence, laws and regulations, and basis for the denial of 
said service connection claim.  

Additionally, appellant has had an opportunity to submit 
medical records and other documents on said appellate issue.  
It does not appear that appellant has informed the VA of the 
existence of any additional, specific competent evidence that 
might prove to be material concerning said appellate issue.  
See the Veterans Claims Assistance Act of 2000.  

Under the Veterans Claims Assistance Act of 2000, new duty to 
assist provisions include requiring VA to provide medical 
opinion when such opinion is necessary to make a decision on 
a claim.  However, it does not appear that there is any 
competent clinical evidence or record indicating that 
appellant's hypertensive disease is related to service or 
DUTRA.  It appears that such duty to assist provisions 
requiring examinations or medical opinions are dependent on 
whether "new and material" evidence has been submitted to 
reopen the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) 
and 38 U.S.C.A. § 5108 (West 2002).  

It does not appear that there are any other relevant medical 
records that exist and should be obtained prior to deciding 
this case.  

Pursuant to the Board's January 2002 remand, the RO in a 
December 2002 letter specifically advised appellant of the 
Veterans Claims Assistance Act of 2000 and its applicability, 
including as to which party could or should obtain which 
evidence.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for hypertensive disease, 
"new" evidence means more than evidence which was not 
previously physically of record, and must be more than merely 
cumulative.  To be "material" evidence, it must by itself 
or in connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The unappealed 
February 1972 rating decision, which denied service 
connection for hypertensive disease, is final and may not be 
reopened, in the absence of new and material evidence.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105; Manio, supra; Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued any other legal basis for attacking 
that final rating decision.  

The evidence previously considered in the February 1972 
rating decision, which denied service connection for 
hypertensive disease, included available service medical 
records, including a June 1970 service separation examination 
report, which did not reveal complaints, findings, or 
diagnoses pertaining to any hypertensive disease.  In fact, 
appellant's blood pressure was recorded as 110/80 on said 
service separation examination.  Appellant initially filed an 
application for VA disability benefits in June 1970, which 
made no mention of hypertensive disease.  The earliest post-
service clinical evidence pertaining to hypertensive disease 
was not until a February 1972 VA examination, more than a 
year and a half after service.  On said February 1972 VA 
examination, his recorded blood pressures were 160/94 
(sitting), 156/86 (recumbent), 174/94 (sitting after 
exercise), and 160/90 (2 minutes after exercise); moderate 
hypertension was clinically noted; a systolic heart murmur 
was heard; and hypertension was diagnosed.  Based on the 
evidence then of record, the February 1972 rating decision 
denied service connection for hypertension.  

The evidence received subsequent to said unappealed February 
1972 rating decision is not new and material.  

The available National Guard medical records, including 
physical examination reports, reveal that in April 1980, 
appellant's blood pressure was recorded as 130/80.  A May 12, 
1986 National Guard clinical record noted that appellant was 
treated for a sinus condition; and that a blood pressure 
reading of 145/80 was recorded.  A December 1987 National 
Guard physical examination report included a blood pressure 
reading of 148/72 and an attendant medical questionnaire 
noted that appellant had no history of heart disease or 
hypertension.  A June 16, 1989 emergency room record 
indicated that his blood pressures ranged from 146-152 
(systolic) and 100-108 (diastolic).  A blood pressure check 
later that month revealed a 130/80 reading.  An April 1992 
National Guard physical examination report recorded a blood 
pressure of 138/86 and an attendant medical questionnaire 
noted that appellant denied treatment or diagnoses for heart 
disease or hypertension.  A July 1994 military emergency room 
record revealed that appellant was treated for a right elbow 
abrasion after falling.  His blood pressure was 168/94.  A 
July 1994 DD Form 2173 also detailed the circumstances of 
that elbow injury.  None of these records relate hypertensive 
disease to appellant's active service or ACDUTRA.  Contrary 
to appellant's contention, there is no competent clinical 
evidence relating his hypertensive disease to that elbow 
injury.  

Private medical records reveal that appellant was treated and 
diagnosed with uncontrolled hypertension and a probable 
recurrent transient ischemic attack in October 1994.  It was 
noted therein that appellant did not have a prior history of 
stroke, transient ischemic attacks, heart disease, or 
hypertension.  It was also contemporaneously noted that 
hypertension had been diagnosed a month earlier.  A cerebral 
arteriogram revealed normal right carotid arteries.  Although 
left internal carotid artery occlusion at its origin was 
apparent with cross filling of the left anterior and middle 
cerebral artery via the right internal carotid artery, it was 
medically noted that absence of the left internal carotid 
artery was most consistent with agenesis.  It was also noted 
that a carotid Doppler study revealed occlusion of the right 
internal carotid artery (however, the actual carotid Doppler 
study report only listed the lack of flow seen in the left, 
not right, internal carotid artery "suggesting total 
occlusion.."  Significantly, however, CT scans and MRI 
studies of the brain did not reveal any infarcts or 
hemorrhages.  Diagnoses included congenital absence of the 
left carotid artery, right mitral valve prolapse, and left 
ventricular hypertrophy.  However, a stroke (cerebrovascular 
accident) was not diagnosed.  

A January 1995 National Guard physical examination report and 
attendant medical questionnaire included a blood pressure 
reading of 156/104, and his hypertension was described as 
poorly controlled.  A January 1995 National Guard annual 
medical certificate noted that appellant's blood pressure was 
controlled by medication.  

A February 1995 health insurance claim form listed diagnoses 
as including hypertension.  March and May 1995 National Guard 
records indicate that appellant's diagnoses included 
hypertension.  June 1995 lay statements and an April 1995 
written statement from a private physician make no mention of 
hypertensive disease.  A January 1996 military Medical Duty 
Review Board memorandum recommended National Guard separation 
due to appellant being medically unfit for retention; and a 
February 1996 associated memorandum listed diagnoses as 
including hypertension and stated that his "medical 
problems" were "not duty related."  

Appellant filed an application for VA disability benefits for 
hypertensive disease in May 1996, alleging treatment thereof 
since October 1994.  

A March 2000 written statement from the state National Guard 
Adjutant General reported, in pertinent part, that there was 
no record of a Line of Duty Investigation concerning 
appellant's hypertension.  

A September 1995 Social Security Administration 
Administrative Law Judge's decision and numerous associated 
private and VA clinical records dated since late 1994 pertain 
to various disabilities, including hypertensive disease.  

The Board has considered the lay statements and contentions 
presented.  However, lay assertions of medical causation are 
not sufficient to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Statements by 
appellant essentially reiterate previously considered 
allegations with respect to the claimed disability; and 
therefore do not constitute "new and material" evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  

The numerous National Guard, private, and VA medical records 
dated since the 1980's, including those received from SSA, do 
not in any manner relate appellant's hypertensive disease to 
active service or DUTRA.  The critical point is that the 
competent evidence submitted subsequent to said unappealed 
February 1972 rating decision is either 
cumulative/duplicative of evidence previously considered or 
is irrelevant, and none of the clinical evidence relates 
appellant's hypertensive disease to active service or DUTRA.  

Appellant contends, in essence, that his hypertensive disease 
had its onset during active service or alternatively, that it 
was aggravated by subsequent National Guard duty for 
training.  It should be pointed out that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
1110, 1131 (West 2002).  Thus, service connection for 
hypertensive disease during a period of inactive duty 
training may not be granted, since disability would not be 
due to "injury" incurred in or aggravated in line of duty.  
38 U.S.C.A. §§ 101(22)-(24), 1110, 1131 (West 2002); 38 
C.F.R. § 3.6(a),(d) (2002).  However, in the Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 301, 114 Stat. 1822 (2000), Congress provided that 
strokes and heart attacks incurred or aggravated by members 
of reserve components during INACDUTRA are to be considered 
service-connected.  Appellant has recently contended that 
this new law is applicable to his case apparently on the 
grounds that his hypertensive disease includes stroke 
complications.  However, none of the competent clinical 
records reveal that appellant sustained a stroke or heart 
attack during DUTRA.  Rather, the occlusion of the left 
internal carotid artery detected in October 1994 was 
medically determined to be a congenital anomaly and no brain 
infarct/hemorrhage consistent with a stroke was shown on 
sophisticated diagnostic studies, nor was a stroke diagnosed 
during DUTRA.  

Thus, additional evidence submitted subsequent to the 
unappealed February 1972 rating decision, which denied 
service connection for hypertensive disease, when viewed in 
the context of all the evidence, is cumulative or 
duplicative; does not bear directly and substantially upon 
the specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Since new and material 
evidence has not been submitted, the claim for service 
connection for hypertensive disease is not reopened.  38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  
The benefit-of-the-doubt doctrine is inapplicable, since new 
and material evidence has not been submitted to reopen the 
claim.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive disease, that claim is denied.  


REMAND

As to the penile venereal warts disability rating issue, it 
does not appear that the RO has expressly satisfied the 
Veterans Claims Assistance Act of 2000 requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  See 
Quartuccio.  

With regard to another procedural matter, although in April 
2003 the RO issued appellant a Statement of the Case on said 
appellate issue, which included Diagnostic Code 7819 for 
rating venereal warts analogously to "scars, disfigurement, 
etc", only the recently amended Diagnostic Codes 7801-5 for 
rating scars were specifically set out (the VA's schedule for 
rating skin disorders was revised as of August 30, 2002; See 
67 Fed. Reg. 49590-49599 (July 31, 2002)).  It is the Board's 
opinion that since warts are an unlisted condition in VA's 
rating schedule, it would be appropriate to also consider 
rating the service-connected disability analogously to 
dermatophytosis under Code 7813 (which is rated by analogy to 
eczema under Diagnostic Code 7806).  Additionally, since by 
its 2002 rating decision, the RO granted service connection 
for venereal warts effective April 27, 2001, the old and new 
versions of VA's schedule for rating skin disorders appear 
applicable and should be considered by the RO.  

Additionally, it does not appear that appellant has been 
afforded a recent appropriate VA examination to determine the 
nature and severity of the penile venereal warts disability.  

Accordingly, said issue is REMANDED for the following:

1.  The RO should arrange an appropriate 
VA examination, such as a dermatologic 
examination.  The dermatologist is 
requested to review the entire claims 
folders and determine the nature, extent, 
and severity of appellant's service-
connected penile venereal warts 
disability.  The examiner is requested to 
provide a detailed description of the 
nature and extent of any penile venereal 
warts disability manifested.  The 
examiner should be provided copies of the 
old and new versions of VA's schedule for 
rating skin disorders for review; and 
clinical assessment of the penile 
venereal warts disability should include 
clinical findings that adequately address 
said rating criteria to the extent 
applicable.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected penile venereal warts 
disability should be described.

2.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the penile venereal warts 
rating claim at issue, including which 
evidence is to be provided by the 
appellant, and which by VA.  See 
Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  If it is 
indicated that additional evidence is 
available on said issue, the RO should, 
with the appellant's assistance as 
necessary, attempt to obtain those 
records or other evidence.

3.  The RO should consider any additional 
evidence and readjudicate the penile 
venereal warts disability rating claim.  
When this development has been completed, 
and if the benefit sought is not granted, 
the case should be returned to the Board 
for further appellate consideration, 
after compliance with appropriate 
appellate procedures, including issuance 
of a supplemental statement of the case 
with appropriate rating criteria, 
including the old and new versions of 
Diagnostic Code 7806 and the old version 
of Diagnostic Codes 7803, 7804, and 7805.  

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



